


COURT OF APPEAL FOR ONTARIO

CITATION: Easson v. Blase, 2016 ONCA 707

DATE: 20160929

DOCKET: C61154

Hoy A.C.J.O., Brown and Huscroft JJ.A.

BETWEEN

Larissa Louise Easson

Applicant (Respondent in Appeal)

and

Friedrich Rudolf Blase

Respondent (Appellant in Appeal)

Stephen Grant and Jenna Preston, for the appellant

Larissa Easson, appearing in person

Heard:  July 21, 2016

On appeal from the order of Justice McWatt of the Superior
    Court of Justice, dated September 18, 2015.

COSTS ENDORSEMENT

[1]

The parties were unable to resolve the issue of costs of the appeal.  We
    have received and reviewed their submissions on this issue.  In all of the
    circumstances, there shall be no order as to costs of the appeal.


